IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-75,407-05, 06 and 07




EX PARTE RONNIE WAYNE JACKSON, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 989838-A, 1249490-A, and 1250001-A IN THE 263rd DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual
assault of a child, incest/prohibited sexual conduct, and sexual assault.  He was sentenced to
imprisonment for five years, eight years, and eight years, respectively.  He did not appeal these
convictions.
            Applicant contends, inter alia, that trial counsel rendered ineffective assistance in these cases
and that his pleas of guilty were involuntary.  The trial court signed orders designating these issues
to be resolved on August 16, 2012, but the habeas applications have been forwarded to this Court
without findings of fact and conclusions of law from the trial court.


 
            These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
 
Filed: May 15, 2013
Do not publish